Moore, J.
This case has been here before and is reported in 157 Mich. 86 (121 N. W. 296). A reference to the *186opinion in that case will make a long statement here unnecessary. After the opinion was filed in this court an application was made to the court below for leave to amend the decree which had been affirmed by this court, by making it a decree dismissing the bill of complaint without prejudice. A motion was also made for leave to file a bill of review. Both motions were overruled and an appeal is taken therefrom. The appeal has no merit. A reference to the opinion in 157 Mich. 86 will show that the controversy was before the law side of the court, where all of the testimony was or might have been taken and the case was submitted to a jury and a judgment entered in that case. There ought to be a time when litigation shall end.
The final orders of the court below are affirmed, with costs.
Hooker, McAlvay, Brooke, and Blair, JJ., concurred.